Van Voorhis, J.
Claimant sustained a back injury while employed in appellant’s industrial plant in Buffalo, Few York. The nature of the work in which he was engaged was not such as to produce disabilities of this description among the rank and file of men. This condition in claimant’s case was due to a congenital defect of the spine. He has not been held to have sustained an industrial accident; workmen’s compensation has been awarded upon the theory that he is the victim of an occupational disease. In affirming, the Appellate Division thus summarized the undisputed facts: ‘ ‘ While a normal person would not have been affected it is rather clear that all employees who had the same weakness would in all probability be similarly affected ”, but added: “ This is sufficient to bring the condition within the classification of an occupational disease.” We think that the legal conclusion contained in the second sentence has not been correctly drawn from the facts stated in the first sentence. The rule regarding occupational diseases differs from that concerning industrial accidents, in that an accident resulting in disability is compensable even though it would not have occurred unless the employee had been predisposed to it through some pre-existing physical defect. 11 An ailment does not become an occupational disease simply because it is contracted on the employer’s premises. It must be one which is commonly regarded as natural to, inhering in, an incident and concomitant of, the work in question. There must be a recognizable link between the disease and some distinctive feature of the claimant’s job, common to all jobs of that sort. As this court observed in Matter of Goldberg v. 954 Marcy Corp. (276 N. Y. 313, 318-319), an occupational disease is one ‘ which results from the nature of the employment, and by nature is meant * * * *561conditions to which all employees of a class are subject, and which produce the disease as a natural incident of a particular occupation, and attach to that occupation a hazard which distinguishes it from the usual run of occupations and is in excess of the hazard attending employment in general.’ ” (Matter of Harman v. Republic Aviation Corp., 298 N. Y. 285, 288; Matter of Champion v. Gurley, 299 N. Y. 406.)
Although this claimant incurred his disability while working for appellant, the nature of his employment was not such as to have a tendency to induce a similar malady in the average workman. Insofar as it caused this result, the work in which he was engaged simply amounted to the ordinary wear and tear of life impinging on the infirmity with which this man had been born and which he had carried with him during all of his previous life. That is not what the Legislature intended to cover by “ Any and all occupational diseases ” in paragraph 29 of subdivision 2 of section 3 of the Workmen’s Compensation Law. As was said in Matter of Harman v. Republic Aviation Corp. (supra, p. 287): “ A contrary decision, approval of the award, would transform workmen’s compensation into life and health insurance.” It would encroach upon the field of the disability benefits law enacted by chapter 600 of the Laws of 1949, whereunder ‘ ‘ ‘ Disability ’ during employment means the inability of an employee, as a result of injury or sickness not arising out of and in the course of employment, to perform the regular duties of his employment ” (§ 201, subd. 8).
Certain awards for occupational diseases have been affirmed, to be sure, where the claimant suffered from pre-existing physical defects (Matter of Pinto v. Competent Fur Dressers, 297 N. Y. 846; Matter of Peloso v. D’Alessio Bros., 298 N. Y. 582), but it is important to note that in the subsequent case of Matter of Champion v. Gurley (299 N. Y. 406) the rule was reaffirmed that had been enunciated previously in the leading cases of Matter of Goldberg v. 954 Marcy Corp. (276 N. Y. 313), Matter of Harman v. Republic Aviation Corp. (298 N. Y. 285, supra), and the cases cited therein. These decisions involving pre-existing defects hold that predisposition of an employee to an occupational disease does not prevent him from having the benefit of workmen’s compensation, if he develops what would ordinarily be an occupational disease; that, likewise, *562appears to be the purport of the affirmance of the awards in Matter of Buchanan v. Bethlehem Steel Co. (302 N. Y. 848) and Matter of Townsend v. Union Bag & Paper Corp. (307 N. Y. 710). An employee who is physically handicapped may contract an occupational disease more easily because of his weakened condition, but the test of what is an occupational disease is the same whether the employee is decrepit or in normal health. There must be a recognizable link between the disease and some distinctive feature of the claimant’s job. This test is not met where disability is caused by an aggravation of a condition which is not occupational in nature. If an employee contracts an occupational disease, he is not to be prejudiced by reason of a pre-existing illness or defect, but neither is he to be preferred over other employees by creating a different class of compensable disabilities for his benefit.
The order appealed from should be reversed and the claim dismissed.